Citation Nr: 0212801	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
left knee impairment, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for painful 
osteoarthritic changes of the left knee, currently evaluated 
as 10 percent disabling.

(The issue of entitlement to service connection for residuals 
of gastric ulcer surgery will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1973 to December 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
since the veteran expressed disagreement with the initial 
rating assigned for his painful osteoarthritic changes of the 
left knee, the Board must consider entitlement to increased 
ratings for this disorder for any period subsequent to the 
effective date for service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board notes that it is pursuing additional 
development on the issue of entitlement to service connection 
for residuals of gastric ulcer surgery under the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's postoperative left knee disorder is 
manifested by symptoms in an unexceptional disability picture 
that more nearly approximate moderate, but not severe 
impairment; ankylosis or impairment of the tibia and fibula 
is not indicated.

2.  The veteran's painful osteoarthritic changes of the left 
knee are manifested by symptoms in an unexceptional 
disability picture that are productive of some limitation of 
function with pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative left knee impairment have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5257 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for painful osteoarthritic changes of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 
5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the veteran was afforded comprehensive Department of 
Veterans Affairs (VA) examinations in October 1999 and July 
2000, and there are pertinent VA treatment records during the 
relevant time period that provide further evidence of the 
severity of the veteran's left knee disabilities.  There is 
also no indication that there are any outstanding relevant 
treatment records that have not been obtained and associated 
with the claims folder.  In addition, neither the veteran nor 
his representative have expressed any dissatisfaction with 
the examinations of 1999 or 2000 or the examination reports 
that resulted from those examinations, and the veteran has 
been provided with the applicable law and regulations 
relevant to his claims on appeal.  Consequently, the Board 
finds that both the notice and development requirements of 
the VCAA have been satisfied with respect to the subject 
claims and that further notice as to the production of 
additional evidence which has already been obtained or does 
not exist, is unwarranted.  Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).

The Board first notes that the veteran's postoperative left 
knee impairment is appropriately rated under the criteria for 
recurrent subluxation or lateral instability found in 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2001).  Under 
DC 5257, impairment of the knee, such as with recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating for slight impairment, a 20 percent rating for 
moderate impairment, and maximum rating of 30 percent for 
severe impairment.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The claimant's functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2001), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001), based 
upon limitation in flexion and/or extension of the leg.  The 
veteran's painful osteoarthritic changes of the left knee are 
separately rated under Diagnostic Code 5010.

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  As was noted above, Section 4.7 of title 38, 
Code of Federal Regulations, states that, "[w]here there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating."

The Board has reviewed the pertinent evidence of record, and 
again notes that the veteran's postoperative left knee 
impairment is currently rated at 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, and that his left knee 
arthritis is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As will be shown 
more fully below, since the evidence at no time is reflective 
of the type of limitation in flexion or extension that 
warrants a compensable evaluation for limitation of flexion 
under Diagnostic Code 5260, or limitation of extension under 
Diagnostic Code 5261, in order to justify a higher 
evaluation, the Board will primarily address Diagnostic Code 
5257 and other applicable diagnostic criteria.

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.

As was also previously noted, degenerative arthritis, 
including post-traumatic arthritis, which is established by 
X-ray findings will be rated based on limitation of motion of 
the specific joint involved pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  However, in deciding 
entitlement to separate compensable ratings for degenerative 
joint disease (DJD) of the left knee, the veteran's DJD may 
not be considered for purposes of evaluating any instability 
in the knee.  38 C.F.R. § 4.14 (2001).

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knee or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 
(2001).  In addition, although the veteran has residual 
surgical scars on the left knee, these have been found to be 
well-healed and not productive of pain themselves so as 
warrant entitlement to a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  There has also been no 
objective evidence of nerve damage so as to justify a 
separate or higher evaluation for nerve damage pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8540 (2001).  

There is also no current basis for the Board to grant a 
rating in excess of 10 percent for DJD of the left knee, 
since the veteran does not have compensable limitation of 
motion in the left knee and his pain has therefore already 
been accounted for in the current 10 percent evaluation under 
Diagnostic Code 5010, and since pain without more objective 
findings of limitation of function can not alone justify a 
higher rating under the criteria for DJD.  Moreover, the 
Board submits that at least some of the veteran's pain has 
been considered in the veteran's current 20 percent 
evaluation under Diagnostic Code 5257.  Therefore, the Board 
concludes that the only diagnostic code which may afford the 
veteran an increased rating based on the medical evidence 
which is currently of record would be Diagnostic Code 5257, 
which would permit a 30 percent rating for severe impairment. 

In this regard, VA outpatient records for the period of March 
to September 1999 reflect that in March and April 1999, the 
veteran's complaints included left leg pain and weakness.

VA joints examination in October 1999 revealed that the 
veteran reported a history of multiple knee arthrotomies for 
cartilage and loose bodies in service, and current complaints 
of giving way on a daily basis.  Examination revealed two 
well-healed surgical incisions, but no laxity of the 
posterior and anterior cruciate ligament.  There was also no 
ligament laxity of the medial or lateral collateral ligaments 
on varus or valgus evaluation.  There was positive slight to 
moderate pain on palpation of the medial tibial plateau, but 
normal limitation of motion and no edema.  The impression 
included left knee DJD, status post arthrotomy times three, 
and the examiner noted that the veteran's left knee pain 
caused mild functional impairment.

VA outpatient records for the period of October 1999 to June 
2000 reflect that in October 1999, the veteran complained of 
low back pain and left leg pain for the past four years.  

VA examination of the left knee in July 2000 revealed the 
veteran's complaints of being unable to stand for prolonged 
periods, or to squat or bend effectively.  He also indicated 
that he had no cartilage bones and nerves in the left knee, 
and that he experienced pain, weakness, stiffness, recurrent 
subluxation, swelling inflammation, instability, locking, 
fatigue and lack of endurance.  He denied any dislocation of 
the knee.  He described his left knee pain as constant with 
daily flare-ups, and that the flare-ups interfered with daily 
chores.  Physical examination revealed incisional scars that 
were all linear in shape and nontender.  The lower 
extremities were found to demonstrate no signs of unusual 
weightbearing, but the veteran did report the use of a cane 
to help with his balance when he was experiencing pain.  The 
veteran's gait was found to be normal, although he used a 
cane, and the examiner found no evident limitation of 
standing or walking.

The left knee joint revealed no heat, redness, swelling, 
effusion, drainage, instability or weakness, and range of 
motion was from 0 to 100 degrees.  There was no ankylosis or 
pain noticed on either knee.  The right knee displayed no 
additional limitation based on pain, fatigue, weakness, lack 
of endurance, or incoordination, however, the left knee did 
have some additional limitation based on easy fatigability.  
There were also no constitutional signs of arthritis such as 
anemia, weight loss, fever or skin disorder.  X-rays of the 
left knee were interpreted to reveal mild osteoarthritic 
change.  The diagnosis included mild osteoarthritis of the 
"right" knee with recurrent ostochondromatous fragments and 
moderate functional limitations related to the knee.  The 
examiner went on to comment that the left knee disability 
affected the veteran in his usual occupation and daily 
activity because the feet would swell and become sore with 
walking and kneeling.

VA outpatient records from April 2001 reflect complaints of 
multiple joint pain, including knee pain.  The impression was 
multiple joint pain.

At the veteran's hearing before a member of the Board in July 
2002, the veteran testified to numerous symptoms related to 
his left knee disability, and how these symptoms affected 
many of his daily activities.

Thus, while the veteran has consistently complained of left 
knee pain which has required the periodic use of a cane, and 
the record contains evidence of some limitation based on 
fatigability, a large number of objective evaluations in both 
outpatient and examination settings disclose less significant 
clinical evidence of subluxation or lateral instability of 
the left knee.  As an example, while the veteran reported 
daily episodes of giving way at the time of his VA joints 
examination in October 1999, range of motion was normal and 
there was no ligament laxity of the posterior and anterior 
cruciate ligament and the medial or lateral collateral 
ligaments.  

Similarly, although the veteran's complaints again included 
instability at the time of his VA examination in July 2000, 
physical examination revealed no evidence of unusual 
weightbearing or instability and range of motion was between 
0 and 100 degrees.  Plainly, the objective medical evidence 
fails to demonstrate severe impairment.  

Accordingly, the Board is unable to conclude that more than 
moderate impairment due to recurrent subluxation or lateral 
instability is present.  Thus, the Board finds that a 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's left knee disorder 
under Code 5257.  As was noted previously with respect to the 
veteran's 10 percent rating for left knee DJD, because pain 
is part of the consideration for the current 20 percent 
rating for recurrent subluxation or lateral instability in 
the left knee, it can not form the basis for a higher 
evaluation under Code 5257.  

Finally, the Board also does not find that the evidence 
supports higher evaluations under 38 C.F.R. § 3.321, as there 
is no indication that the existing 20 percent rating for 
postoperative left knee impairment and 10 percent rating for 
painful osteoarthritic changes of the left knee are not 
sufficient to compensate the veteran for the extent of his 
left knee disability.  In addition, the evidence of record 
does not indicate that the disability associated with the 
veteran's left knee is so unusual or exceptional as to 
prevent the use of the regular rating criteria.

In sum, the Board finds that the currently assigned 20 
percent evaluation for postoperative left knee impairment and 
10 percent rating for painful osteoarthritic changes of the 
left knee contemplate all of the current functional 
disability of the left knee inhibiting the veteran's ability 
to work and that still higher ratings for the disability in 
the left knee are not warranted.  There is no approximate 
balance of positive and negative evidence as to any higher 
evaluations and thus the benefit of the doubt doctrine is not 
for application in that regard.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
postoperative left knee impairment is denied.

Entitlement to an evaluation in excess of 10 percent for 
painful osteoarthritic changes is denied.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


